Case 8:19-cv-00423-WFJ-SPF Document 87 Filed 01/01/20 Page 1 of 6 PageID 986



                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CHRISTOPHER MARK PARIS, and                                Case No. 8:19-cv-00423
OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                        Judge William F. Jung
                                                           Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an Individual, DONALD LABELLE,
an Individual

 Defendants

 ________________________________/

      MOTION FOR CONTEMPT AND ORDER TO SHOW CAUSE AGAINST
       GUBERMAN PMC, DARYL GUBERMAN, AND DONALD LABELLE

         Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources International,

 LLC, through undersigned counsel, hereby files this MOTION FOR CONTEMPT AND

 ORDER TO SHOW CAUSE (“hereinafter “Motion”) AGAINST GUBERMAN PMC, a

 Connecticut Corporation, DARYL GUBERMAN (“Guberman”), an Individual, and

 DONALD LABELLE (“Labelle”), an Individual, (collectively, “The Defendants”) for

 not complying with the endorsed order clarifying dates of mediator selection and

 requiring that a notice of mediator selection be filed by December 31, 2019, with the

 mediation to occur no later than January 31, 2020 (doc. 76).

         The undersigned emailed Labelle and Guberman on several occasions to the email

 service addresses listed on Pacer/CM ECF, and to email addresses which the undersigned

 counsel has previously received correspondence from Guberman and Labelle, in an




                                               1
Case 8:19-cv-00423-WFJ-SPF Document 87 Filed 01/01/20 Page 2 of 6 PageID 987



 attempt to coordinate both mediation and deposition dates. Guberman and Labelle never

 responded to any such requests, it is clear that they have no intention to follow the Case

 Management and Scheduling Order (doc. 56). Guberman PMC, despite diligent attempts

 by counsel, has also refused to provide any available dates for mediation and deposition.

 This motion was not filed timely on December 31, 2019, as a gesture of good faith to

 allow all the Defendants time, due to the holidays, to respond to numerous emails

 concerning their availability for mediation and deposition. It is clear now that the

 Defendants have no intention to comply with the Court Orders and have consciously

 chosen to ignore the jurisdiction of the Court.

        The Defendants posted a plethora of defamatory material, inclusive to but not

 limited to unlawful recordings of Plaintiffs, which remain posted all over the Internet,

 damaging the business reputation of the Plaintiffs. It is hereby requested that each

 respective Defendant is fined in the amount of $500 a day until they come into

 compliance with the Court Orders (doc. 56, doc. 76), an amount which can be purged

 with compliance herein, and that reasonable attorney fees are awarded the Plaintiffs.

                                  I. ARGUMENT & AUTHORITIES


    A. Legal Standard

        To prevail on a motion for civil contempt, the movant must show, by clear and

 convincing evidence (1) that a court order was in effect, (2) that the order required certain

 conduct by the respondent, and (3) that the respondent failed to comply with the court’s

 order. FDIC v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995)(citing Martin v. Trinity Indus.,

 Inc., 959 F.2d 45, 47 (5th Cir. 1992)). “A party commits contempt when he violates a definite

 and specific order of the court requiring him to perform or refrain from performing a particular


                                                   2
Case 8:19-cv-00423-WFJ-SPF Document 87 Filed 01/01/20 Page 3 of 6 PageID 988



 act or acts with knowledge of the court’s order.” SEC v. First Fin. Group, 659 F.2d 660, 669

 (5th Cir. 1981). A finding of contempt is not predicated on the willfulness of the contemnor's

 actions. See Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 581 (5th Cir.2000). Rather,

 the court must examine whether the contemnor actually failed to comply with the court's order.

 Id. In the contempt context, “clear and convincing evidence” is that “weight of proof which

 produces in the mind of the trier of fact a firm belief or conviction as to truth of the allegations

 sought to be established, evidence so clear, direct, weighty and convincing as to enable fact

 finder to come to a clear conviction, without hesitancy, of the truth of the precise facts of the

 case.” Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir.1995) (internal quotation marks

 omitted).

       “Upon a finding of contempt, the district court has broad discretion in assessing sanctions

 to protect the sanctity of its decrees and the legal process.” Test Masters Educ. Servs., Inc. v.

 Singh, 428 F.3d 559, 582 (5th Cir. 2005) (citing Am. Airlines, Inc. v. Allied Pilots Ass’n, 228

 F.3d 574, 585 (5th Cir. 2000)). In civil contempt cases, sanctions may be imposed to coerce

 compliance with the court’s order, compensate for losses sustained as a result of the non-

 compliance, or both. Am. Airlines, Inc., 228 F.3d at 585, citing United States v. United Mine

 Workers of Am., 330 U.S. 258, 303 (1947). Civil contempt sanctions may include a fine

 (coercive, conditional or compensatory), imprisonment, a combination of a fine and

 imprisonment, and attorneys’ fees incurred in obtaining the finding of contempt. See S.E.C. v.

 Amerifirst Funding, Inc., 3:09-CV-601-D, 2006 WL 522124, *17 (N.D. Tex. Feb. 1, 2008),

 aff’d in part and vacated in part, Whitcraft v. Brown, 570 F.3d 268 (5th Cir. 2009); U.S. v. Scott,

 4:03-CV-1410-A, 2004 WL 1068118, *3 (N.D. Tex. Apr. 5, 2004), citing United Mine Workers

 v. Bagwell, 512 U.S. 821, 827-29 (1994).




                                                  3
Case 8:19-cv-00423-WFJ-SPF Document 87 Filed 01/01/20 Page 4 of 6 PageID 989




        A.     Fine and Imprisonment

               The primary purpose of a contempt sanction determines whether it is civil or

        criminal in nature. Lamar Fin. Corp. v. Adams, 918 F.2d 564, 566 (5th Cir.1990)). An

        order is viewed as criminal if intended to punish the contemnor and vindicate the

        authority of the court, and civil if intended to coerce the contemnor into compliance

        with a court order. Id. Although appropriate for either civil or criminal contempt,

        imprisonment is civil in nature if conditional and coercive, and criminal in nature if it is

        backward-looking and unconditional. Id. If an order is partly coercive and partly

        punitive, “the criminal feature of the order is dominant.” Port v. Heard, 764 F.2d 423,

        426 (5th Cir.1985).

        B.     Attorneys’ Fees

               As noted, courts have “discretion to award reasonable attorney’s fees and other

        expenses necessary to make an innocent party whole” in a civil contempt proceeding.

        Dow Chemical Co. v. Chemical Cleaning, Inc., 434 F.2d 1212, 1215 (5th Cir. 1970).

               In support of this motion, we rely on the declaration of the undersigned counsel.

        A proposed show cause order is hereby submitted herewith.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and complete copy of this document was electronically
filed with the clerk of courts in Broward County, Florida on the 1st day of January 2020.
                                                      Respectfully submitted,

                                                      Shrayer Law Firm, LLC.
                                                      912 South Andrews Avenue
                                                      Fort Lauderdale, FL 33316
                                                      Tel. (954) 601-3732
                                                      Email: ghs@shrayerlaw.com


                                                  4
Case 8:19-cv-00423-WFJ-SPF Document 87 Filed 01/01/20 Page 5 of 6 PageID 990




                                         /s/Glen H. Shrayer

                                         Glen H. Shrayer, Esq.
                                         Fl Bar No. 57253




                                     5
Case 8:19-cv-00423-WFJ-SPF Document 87 Filed 01/01/20 Page 6 of 6 PageID 991



                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CHRISTOPHER MARK PARIS, and                               Case No. 8:19-cv-00423
OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                       Judge William F. Jung
                                                          Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an Individual, DONALD LABELLE,
an Individual

 Defendants

 ________________________________/


                             ORDER TO SHOW CAUSE


       Upon consideration of the MOTION FOR CONTEMPT AND ORDER TO SHOW

CAUSE, the Declarations of Glen Shrayer, Esq., it is hereby

       Ordered that the Defendants, GUBERMAN PMC, DARYL GUBERMAN and,

DONALD LABELLE appear before the Court on ____ day of _______________ 2020, at

_________________ o’clock ___m., to show cause why they should not be held in

contempt for violating the Case Management and Scheduling Order (doc. 56) and the

endorsed order clarifying the dates in the Case Management and Scheduling Order

(doc. 76).



       Dated this _______ day of __________________________ 2020.




                                               6
